         Case 1:19-cv-00138-PGG Document 77 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANDREW PROKOS,
                           Plaintiff,

             - against -                                           ORDER

 HAUTE LIVING, INC. and DOES 1-10,                            19 Civ. 138 (PGG)

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              In light of U.S. Copyright Office closures due to the COVID-19 pandemic, it is

hereby ORDERED that discovery in this case be stayed for 60 days from the date of this order.

Defendant’s time to respond to the Second Amended Complaint shall be included in the stay.

Dated: New York, New York
       November 20, 2020
                                            SO ORDERED.


                                            _________________________________
                                            Paul G. Gardephe
                                            United States District Judge
